COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-056-CV
 
IN RE MICHAEL IRVIN                                                              RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that, without deciding
whether the trial court=s sanctions order constitutes a
clear abuse of discretion, relief should be denied because there is an adequate
remedy by appeal.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL 
A:  CAYCE, C.J.; DAUPHINOT and
MCCOY, JJ. 
 
DELIVERED: 
March 5, 2008




    [1]See
Tex. R. App. P. 47.4.